Citation Nr: 1529979	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral shoulder disorder, to include injury residuals. 

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a neck muscle strain.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for arthritis of the bilateral elbows.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease (DDD).

7.  Entitlement to service connection for a right wrist condition.

8.  Entitlement to service connection for right carpal tunnel syndrome (CTS).

9.  Entitlement to service connection for a left wrist condition.

10.  Entitlement to service connection for left CTS.

11.  Entitlement to service connection for a peripheral vascular disease (PVD), to include a circulatory disorder, PVD, peripheral edema, and edema.

12.  Entitlement to service connection for obstructive sleep apnea (OSA).

13.  Entitlement to service connection for allergic conjunctivitis.

14.  Entitlement to service connection for hyperlipidemia, to include high cholesterol and hypokalemia.

15.  Entitlement to service connection for chronic asthma and chronic obstructive pulmonary disease (COPD).

16.  Entitlement to service connection for peripheral neuropathy of the right upper extremity (RUE).

17.  Entitlement to service connection for peripheral neuropathy of the left upper extremity (LUE). 

18.  Entitlement to a disability rating in excess of 10 percent for right foot and ankle injury residuals with arthritis.

19.  Entitlement to a disability rating in excess of 10 percent for left foot and ankle injury residuals with arthritis.

20.  Entitlement to a disability rating in excess of 10 percent for severe chondromalacia patella and residuals of a patellar tendon rupture of the right knee.

21.  Entitlement to a disability rating in excess of 10 percent for severe chondromalacia patella and residuals of a patellar tendon rupture of the left knee.

22.  Entitlement to a disability rating in excess of 10 percent for hypertension prior to January 26, 2001.

23.  Entitlement to an effective date earlier than August 20, 2004 for the grant of service connection for generalized anxiety disorder (GAD).

24.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

25.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

26.  Whether there was clear and unmistakable error (CUE) in the April 13, 2005, rating decision that denied entitlement to service connection for bilateral hand injuries with posttraumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2005, September 2008, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a September 2014 rating decision of the VA RO in Waco, Texas.

In a February 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for allergic rhinitis with a history of hypertrophic nasal turbinates.  This grant of service connection is considered to be a full grant of the benefits on appeal for the rhinitis claim.  The Board notes that hearing testimony was taken on the issue of rhinitis.  However, as this grant of service connection includes all rhinitis symptoms, the rhinitis claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

A September 2014 rating decision denied service connection for peripheral neuropathy of the right and left upper extremities.  The Veteran submitted a notice of disagreement (NOD) with this denial in October 2014.  No statement of the case (SOC) has been issued for these issues.  Because the filing of an NOD initiates appellate review, the Veteran's bilateral upper extremity (BUE) peripheral neuropathy claims must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In April 2015, the Veteran presented sworn testimony during a video conference hearing in St. Petersburg, Florida, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

As the Veteran is challenging the disability rating assigned for his bilateral knee disabilities, and the record raises assertions that he is unemployable because of these service-connected disabilities, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for sinusitis and increased ratings for right and left foot/ankle disabilities have been raised by the record in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a neck/cervical spine disability, bilateral pes planus, a bilateral elbow disability, bilateral wrist disabilities, bilateral CTS, PVD, asthma/COPD, OSA, and peripheral neuropathy of the BUEs, increased ratings for bilateral knee disabilities, TDIU, entitlement to automobile and adaptive equipment, and CUE as to the April 13, 2005 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for service connection for sinusitis.

2.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for an increased rating for his service-connected right foot and ankle disability.

3.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for an increased rating for his service-connected left foot and ankle disability.

4.  The RO denied the Veteran's claim of entitlement to service connection for bilateral shoulder conditions most recently in March 2002 on the basis that there was no competent evidence linking his diagnosed bilateral shoulder disorders and his active service; although the Veteran filed an NOD, he did not perfect an appeal for this issue.

5.  Evidence submitted subsequent to the March 2002 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral shoulder disability.

6.  The RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for neck muscle strain most recently in March 2002 on the basis that he had not submitted new and material evidence showing a chronic disability in service or otherwise linking a current neck muscle strain to his active service; although the Veteran filed an NOD, he did not perfect an appeal for this issue.

7.  Evidence submitted subsequent to the March 2002 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a neck muscle disability.

8.  The RO denied the Veteran's claim of entitlement to service connection for arthritis of the bilateral elbows in May 1993 on the basis that there was no competent evidence of a diagnosed elbow disorder; the Veteran did not appeal this issue.

9.  Evidence submitted subsequent to the May 1993 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral elbow disability.

10.  The RO denied the Veteran's claim of entitlement to service connection for bilateral pes planus most recently in March 1993 on the basis that there was no competent evidence showing that his preexisting pes planus worsened in service; the Veteran did not appeal this issue.

11.  Evidence submitted subsequent to the March 1993 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral pes planus.

12.  The Veteran's right and left shoulder disabilities are likely the result of his active service.

13.  The Veteran's conjunctivitis is likely the result of his active service.

14.  A preponderance of the evidence fails to establish that the Veteran has or had a disability manifested by hyperlipidemia at any time during the appeal period.

15.  Prior to January 26, 2001, the Veteran's service-connected hypertension was manifested by diastolic pressure predominantly less than 110, systolic pressure predominantly less than 200, and continuous medication for control.

16.  Following an unappealed May 1993 denial of service connection for adjustment reaction of adulthood and GAD, VA received no communication that constituted a formal or informal petition to reopen or claim for service connection for any psychiatric disorder until August 20, 2004.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for sinusitis by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased rating for the service-connected right foot and ankle disability by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased rating for the service-connected left foot and ankle disability by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  The March 2002 rating decision denying the Veteran's claim of entitlement to service connection for bilateral shoulder conditions is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

5.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a bilateral shoulder disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

6.  The March 2002 rating decision declining to reopen the Veteran's previously denied claim of entitlement to service connection for a neck muscle strain is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

7.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a neck muscle disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

8.  The May 1993 rating decision denying the Veteran's claim of entitlement to service connection for arthritis of the elbows is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014). 

9.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a bilateral elbow disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

10.  The March 1993 rating decision denying the Veteran's claim of entitlement to service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

11.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral pes planus has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

12.  Bilateral shoulder disabilities were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

13.  Allergic conjunctivitis was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

14.  A disability manifested by hyperlipidemia was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

15.  Prior to January 26, 2001, the criteria for a disability rating in excess of 10 percent for service-connected hypertension were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2014).


16.  The criteria for an effective date earlier than August 20, 2004, for the grant of service connection for GAD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


I.  Withdrawn appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  

The Veteran perfected his appeals of the April 20005 denial of service connection for sinusitis and continuation of 10 percent evaluations for right and left foot and ankle disabilities.  An April 2014 written statement from the Veteran indication that he wished to withdraw his appeal for these claims.  The Board notes that the Veteran subsequently indicated a wish to reinstate these claims in an April 2015 statement and hearing testimony.  However, as his withdrawals were effective immediate upon receipt by VA, the Board construes this statement and testimony as new claims and has referred them to the AOJ above.  38 C.F.R. § 20.204(b)(3) (2014).  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for sinusitis or to increased ratings for right and left foot and ankle disabilities and they are dismissed.

II. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

With regard to the applications to reopen the previously denied claims for service connection for the bilateral shoulders, neck muscle strain, and bilateral elbows and the claims for service connection for the bilateral shoulders and conjunctivitis, these applications and claims have been granted.  Any error related to the duties to notify and assist is moot for these issues.  

With regard to the claims denied herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  August 2004 and March 2006 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, Social Security Administration records, VA examination reports, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced other available and relevant records that he wanted VA to obtain or that he felt were relevant to these claims.

With regard to the hyperlipidemia claim, an examination was not provided.  However, VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Indeed, the language of the regulation is clear and unambiguous - there must be evidence of a current disability and the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2013); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In this case, there is no evidence of an actual disability manifested by hyperlipidemia, nor does the Veteran claim such.  Without evidence of a current disability or to suggest such, VA's duty to obtain an examination and medical opinion is not triggered.  See Waters, supra.  38 C.F.R. § 3.159(c)(4) does not require that VA provide a medical examination for the hyperlipidemia claim.  

With regard to the hypertension claim, the Veteran was examined multiple times during the appeals period (prior to January 26, 2001), including in October 1992, April 1995, and January 1998.  The examinations involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Further, as the Veteran's appeal only concerns his symptoms prior to January 2001, a new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning the reasons he believed his claims should be reopened, what his blood pressure readings were usually, and why he felt he deserved an earlier effective date for his psychiatric disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III. Merits of the Claims

A. New and Material Evidence

Shoulders

Service connection for bilateral shoulder conditions was most recently denied in a March 2002 rating decision.  At that time, the RO determined that there was no evidence linking the Veteran's current bilateral shoulder disabilities to his military service.  Although the Veteran initiated an appeal by filing an NOD, he did not perfect this appeal after receiving an SOC.  The March 2002 rating decision is the last final prior denial of the bilateral shoulders claim.

Subsequent to the March 2002 rating decision, the Veteran submitted a private medical opinion dated in June 2014 linking his bilateral shoulder disabilities to his military service.  This opinion satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Neck

The Veteran previously denied claim for service connection for a neck muscle strain was most recently denied reopening in a March 2002 rating decision.  At that time, the RO determined that there was no new and material evidence of a chronic neck muscle disability starting in service or otherwise linking the Veteran's current neck muscle disability to his military service.  Although the Veteran initiated an appeal by filing an NOD, he did not perfect this appeal after receiving an SOC.  The March 2002 rating decision is the last final prior denial of the neck muscle strain claim.

Subsequent to the March 2002 rating decision, the Veteran submitted private medical opinions dated in March and May 2014 linking his neck disability generally to his military service.  Although the opinion does not specify neck muscle strain, it satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Elbows

Service connection for arthritis of the elbows was denied in a May 1993 rating decision.  At that time, the RO determined that there was no evidence of a diagnosed elbow disorder.  The Veteran did not appeal this decision.  The May 1993 rating decision is the last final prior denial of the bilateral elbows claim.

Subsequent to the May 1993 rating decision, the Veteran testified at his April 2015 Board hearing that he has been diagnosed with tendon damage to the elbows.  At this point, this statement must be presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510 (1992).  This testimony satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Pes Planus

Service connection for bilateral pes planus was denied in a March 1993 rating decision.  At that time, the RO determined that there was no evidence that the Veteran's preexisting pes planus (noted on his entrance examination) increased in severity during his military service.  The Veteran did not appeal this decision.  The March 1993 rating decision is the last final prior denial of the bilateral pes planus claim.

Subsequent to the March 1993 rating decision, the Veteran submitted a March 2015 private positive nexus opinion for his pes planus.  This opinion satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

B. Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); none of the disabilities on appeal are on the list of qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

Shoulders

The Veteran's post-service treatment records reflect that he has been diagnosed with acromioclavicular joint arthritis and impingement syndrome of the bilateral shoulders.  Service treatment records show treatment and complaints relating to both shoulders.  

The Veteran submitted a June 2014 opinion from his private orthopedist indicating that a 1994 x-ray showing arthritis just over one year after discharge was consistent with worsening acromioclavicular joint arthropathy of the bilateral shoulders that would have been present in service.  In light of this positive opinion and the x-ray findings of arthritis of the bilateral shoulders shortly after discharge, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral shoulder disabilities are related to his military service.  38 C.F.R. § 3.303.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for right and left shoulder disabilities is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)



Conjunctivitis

The Veteran's post-service treatment records reflect that he has been diagnosed with allergic conjunctivitis.  Service treatment records show treatment and complaints relating to his eyes, including a diagnosis of blepharitis.  

The Veteran submitted a May 2014 opinion from his private allergist indicating that he has severe allergic rhinitis and allergic conjunctivitis which he reported began in 1972.  Additionally, an August 2013 private medical opinion indicated that the Veteran's current allergic rhinoconjunctivitis began in service in Vietnam and indicated that his symptoms could have easily been misdiagnosed as blepharitis.  

In light of these positive opinion and the fact that the Veteran is already service connected for allergic rhinitis based on the same theories, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current allergic conjunctivitis is related to his military service.  38 C.F.R. § 3.303.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for allergic conjunctivitis is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hyperlipidemia

A review of the medical evidence of record fails to establish a diagnosed disability manifested by hyperlipidemia at any time during the appeal period or proximate thereto, nor does the Veteran claim such.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   Rather, he claims that his hyperlipidemia, or laboratory finding of elevated cholesterol, is a disability that warrants service connection.  

However, laboratory findings such as hyperlipidemia, high cholesterol, or hypokalemia, do not qualify as disabilities for VA purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (For example, diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).  Without evidence of an underlying disability that is merely manifested by laboratory findings, there is no evidence of disability for which service connection can be granted.

As such, the first element of Shedden/Caluza is not met and service connection cannot be granted for hyperlipidemia.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

C. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Prior to January 26, 2001, the Veteran was assigned a 10 percent rating under Diagnostic Code 7101 for his service-connected hypertension.  

Diagnostic Code 7101 provides the rating criteria for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires constant medication for control.  A 20 percent evaluation is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more.  Finally, a 60 percent evaluation is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

Initially the Board notes that the September 2011 Board remand and June 2013 refer to a claim for an evaluation of hypertension in excess of 20 percent prior to January 26, 2001.  However, the Board's review of the rating decisions and codesheets indicate that the Veteran was in receipt of a 10 percent, not 20 percent, evaluation for hypertension prior to January 26, 2001.  The issue has been recharacterized above.  It is also noted that effective from January 26, 2001 the Veteran's hypertension has been considered in the rating for his service connected renal insufficiency.  A separate compensable rating for hypertension would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2014).

The Board's review of the medical evidence prior to January 26, 2001 fails to show diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  There are no blood pressure readings that meet this criteria during this period.  The Veteran was examined during this period and the examiners neither measured such levels of hypertension, nor did they note a history of such levels.  Notably, an October 1992 VA examiner obtained blood pressure readings of 138/98 sitting, 135/95 recumbent, and 140/100 standing and concluded that the Veteran's hypertension was stable on medication.  Similarly an April 1995 VA examiner obtained sitting blood pressure readings of 142/91 and 150/100.  Although the Veteran reported difficulty finding the correct medications to control his hypertension, he reported average systolic blood pressures of 160 and average diastolic blood pressures in the low 100s.  Finally, a January 1998 VA examiner obtained sitting blood pressure readings of 152/106, 152/98, 148/106, and 148/104.  The Veteran denied any hospitalizations related to his blood pressure, but did note a single exacerbation of his hypertension following knee surgery.  The examiner described the Veteran's hypertension as moderate and not under control, but did not indicate at all that his diastolic pressure was predominantly 110 or more or that his systolic pressure was predominantly 200 or more.  

In addition to the VA examinations, the evidence includes private and VA treatment records and lay statements from the Veteran.  Although these records and statements note his hypertension and medication use, there are no findings or reports of diastolic pressure was predominantly 110 or more or that his systolic pressure was predominantly 200 or more to warrant a rating higher than 10 percent prior to January 26, 2001.

In sum, the medical and lay evidence of record does not establish that the Veteran's service-connected hypertension warrants a disability rating in excess of 10 percent.  The treatment records include dozens of blood pressure readings and none these readings showed a diastolic blood pressure of 110 or higher or a systolic blood pressure of 200 or higher, nor does the Veteran claim that he has experienced such a level of increased blood pressure.  There is simply no evidence to show that the Veteran's diastolic blood pressure was predominantly 110 or higher or that his systolic blood pressure was predominantly 200 or higher prior to January 26, 2001.   As such, a disability rating in excess of the current 10 percent for hypertension cannot be granted.

There is no indication that the Veteran's hypertension warranted an increased rating under any other diagnostic code prior to January 26, 2001.  He was specifically service-connected for hypertension and there was no evidence of hypertensive heart disease or other heart disease.  Although he has been service connected for kidney disease related to his hypertension as of January 26, 2001, he specifically withdrew any claim to an earlier effective date for this rating in March 2014.  As such, the only relevant issue for the Board is his hypertension prior to January 26, 2001.  An increased rating cannot be assigned for hypertension under any other diagnostic code relating to the cardiovascular system prior to January 26, 2001.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7020, 7110-7123 (2014).

There is also no indication in the medical evidence of record that the Veteran's hypertension warranted other than the 10 percent disability rating during the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for hypertension prior to January 26, 2001, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disabilities outside the usual rating criteria.  The rating criteria specifically contemplate his high blood pressure readings, as well as his use of medication to control his blood pressure.  As his disability picture is adequately contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration for the Veteran's hypertension prior to January 26, 2001, is not necessary.

D. Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).  If the claim for service connection is received within one year of a veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2014); see also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2014).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).

The Veteran has expressed disagreement with the assigned effective date of August 20, 2004, for his service-connected GAD.  He argues the effective date should have been assigned from the date of his separation from service.  By way of history, the Veteran did file for service connection for a psychiatric disorder upon separation from service.  He was denied service connection for adjustment reaction of adulthood and GAD in May 1993.  He did not appeal this denial and the May 1993 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

The next correspondence in the record claiming GAD was received in August 2004.  The Board has thoroughly reviewed all submissions from the Veteran between May 1993 and August 2004 and finds there are no statements that can be construed as a claim for a psychiatric disorder.  The Veteran has not argued that he submitted such a claim.  He only argues that service connection should be assigned to his original date of claim despite the finality of the earlier decision of record.

As noted above, the law provides that the effective date of a claim reopened after final disallowance is the date of receipt of the claim; thus, an earlier effective date is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date earlier than August 20, 2004, for the grant of service connection for GAD, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal for service connection for sinusitis is dismissed.

The appeal for an evaluation in excess of 10 percent for right foot and ankle injury residuals with arthritis is dismissed.

The appeal for an evaluation in excess of 10 percent for left foot and ankle injury residuals with arthritis is dismissed.

As new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral shoulder conditions has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a neck muscle strain has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a bilateral elbow disability has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral pes planus has been received, the application to reopen is granted.

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to service connection for a left shoulder disability is granted.

Entitlement to service connection for allergic conjunctivitis is granted.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to a disability rating in excess of 10 percent for hypertension prior to January 26, 2001, is denied.

Entitlement to an effective date earlier than August 20, 2004, for the grant of service connection for GAD is denied.


REMAND

With regard to the BUE peripheral neuropathy claims, as noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the September 2014 rating decision.  Therefore, the issues of entitlement to service connection peripheral neuropathy of the BUEs must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

With regard to the remaining remanded service connection claims, the Board finds that these claims require new VA examinations and opinions.  Specifically, with regard to the neck muscle/ cervical spine, bilateral elbow, pes planus, bilateral wrists/hands/CTS claims, OSA, and asthma/COPD, the Veteran has submitted several positive nexus opinions for these issues, dated from March 2013 to April 2015.  These opinions link the Veteran's disabilities to service, but fail to provide rationales or discuss important points, such as the Veteran's preexisting pes planus or diagnosis of seronegative rheumatoid arthritis.  Although the Board does not find these opinions sufficient to grant service connection on their own, they do present the need for new opinions fully address service connection in light of this new evidence.  See Barr, supra.

With regard to the PVD claim, the Veteran was not found to have PVD at his prior VA examination in December 2004.  However, a more recent DBQ completed by his private physician in July 2014 does note that he has PVD.  In light of this diagnosis and the inservice complaints of leg cramps, this claim must also be remanded for a new opinion.  See Barr, supra.

With regard to the bilateral knee increased rating claims, the Veteran was most recently examined in December 2004.  At his April 2015 Board hearing, he testified that his symptoms have worsened since his last VA examination.  As such, a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  The Board notes that the Veteran submitted a March 2015 DBQ from his private physician addressing his knees.  However, the DBQ failed to test or address repetitive use testing and is, therefore, not adequate to rate the Veteran's knees.

With regard to the TDIU and automobile and adaptive equipment claims, the Veteran claims that he is unable to maintain gainful employment or drive normally due to his orthopedic disabilities, which have been remanded herein.  The readjudication of these claims may affect the TDIU or automobile and adaptive equipment claim.  These issues are inextricably intertwined.  The increased rating claims must be readjudicated prior to the readjudication of the TDIU and automobile and adaptive equipment claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

With regard to the CUE claim, the Veteran requested a hearing on this issue on his April 2014 VA Form 9.  Although the hands were briefly discussed at the April 2015 Board hearing, there was no discussion of CUE, including what is required to substantiate such a claim.  As such, it appears that the Veteran has not been afforded a personal hearing (as requested) on the issue of CUE in the April 13, 2005 rating decision with regard to the bilateral hands.  Due process concerns thus require that this issue be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2014).  This issue is remanded to the St. Petersburg RO so that it may schedule a Travel Board hearing and send notice of the hearing to the Veteran and his representative.  

Finally, as the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his appeal of September 2014 denial of service connection for peripheral neuropathy of the RUE and LUE.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the claim(s) should then be returned to the Board for further appellate consideration.

2.  The RO must schedule the Veteran for a Travel Board or video conference hearing, preferably before the undersigned.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing.  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

3.  Obtain and associate with the claims file any outstanding VA treatment records.  

4.  Schedule the Veteran for a VA examination(s) with an appropriate examiner(s) to evaluate his claimed neck and cervical spine, bilateral elbows, bilateral wrists, bilateral hands, bilateral CTS, OSA, respiratory, PVD, and pes planus disabilities.  The examiner(s) must review pertinent documents in the Veteran's claims file in conjunction with the examination(s).  This must be noted in the examination report.  All appropriate testing should be completed.

With regard to the Veteran's claimed neck muscle and cervical spine, bilateral elbow, bilateral wrist, bilateral hand, and bilateral CTS disorders, the examiner(s) should identify all such disorders.  For each identified disorder, s/he should state whether it is at least as likely as not (a 50 percent probability or greater) that such a diagnosis was caused or aggravated by his military service or a service-connected disability.  The examiner(s) should specifically comment on the private positive nexus opinions.  Consideration must also be given to the Veteran's lay history of experiencing symptoms since service.

With regard to the OSA and respiratory claims, the examiner should identify all respiratory and sleep disorders.  For each identified disorder, s/he should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder was caused or aggravated by his military service or a service-connected disability.  The examiner should specifically comment on the private positive nexus opinions.  Consideration must also be given to the Veteran's lay history of experiencing snoring since service.

With regard to the PVD claim, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed PVD was caused or aggravated by his military service or a service-connected disability.  The examiner(s) should specifically comment on the inservice complaints of leg cramps.  

With regard to the pes planus claim, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's preexisting pes planus increased in severity during his service.  If so, the examiner must state whether the evidence clearly and unmistakably (undebatably) demonstrates that the increase was due to the natural progression of the disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to address the current severity of his bilateral knee disabilities.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All indicated studies should be completed, including range of motion testing.  The examiner should also comment on whether the Veteran's service-connected bilateral knee disabilities affect his ability to gain and maintain employment.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  After completing the above actions, the Veteran's service connection and increased rating claims should be readjudicated.  Thereafter, adjudicate the claim for TDIU and readjudicate the automobile and adaptive equipment claim.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


